Citation Nr: 1425716	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-31 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating prior to June 3, 2013 and in excess of 50 percent from June 3, 2013 forward for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1954 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case has been process using Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In April 2014 correspondence, received prior to promulgation of any Board decision, the Veteran stated his desire to withdraw his appeal with regard to entitlement to an initial compensable rating prior to June 3, 2013 and in excess of 50 percent from June 3, 2013 forward for bilateral hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for the issue of entitlement to an initial compensable rating prior to June 3, 2013 and in excess of 50 percent from June 3, 2013 forward for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

A November 2012 statement of the case included the issue of entitlement to an initial compensable rating for bilateral hearing loss. A substantive appeal was properly filed in November 2012. An increased rating of 50 percent was granted in a January 2014 rating decision, which did not affect the pendency of the Veteran's appeal. See AB, 6 Vet. App. 35. The Veteran subsequently indicated in April 2014 correspondence that he was satisfied with his combined rating of 60 percent and no longer wished to appeal. While the Veteran refers to his combined rating and does not specifically note the issue of bilateral hearing loss, the statement is a sufficiently clear demonstration of the Veteran's desire to withdraw his appeal. Accordingly, the Board finds that the issue of entitlement to an initial increased rating for service-connected bilateral hearing loss has been properly withdrawn.


ORDER

The appeal for an initial compensable rating prior to June 3, 2013 and in excess of 50 percent from June 3, 2013 forward for bilateral hearing loss is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


